                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ALLIANCE GLAZING                              )
TECHNOLOGIES, INC.,                           )
                                              )
            Plaintiff,                        )
                                              )
      vs.                                     )          Case No. 4:19 CV 1889 RWS
                                              )
WHEATON & SPRAGUE                             )
ENGINEERING, INC.,                            )
                                              )
            Defendant.                        )

                            MEMORANDUM AND ORDER

       For the reasons discussed with counsel during today’s scheduling conference,

       IT IS HEREBY ORDERED that the Rule 16 conference in this matter is

continued to January 31, 2020 at 10:00 a.m. in Courtroom 16-South. The parties

shall submit a revised joint proposed scheduling plan in conformity with this Court’s

prior Order Setting Rule 16 Conference [Doc. # 19] by no later than noon on January

27, 2020.

       IT IS FURTHER ORDERED that the parties may engage in limited discovery as

discussed during the conference, which includes written discovery, document requests

directed at parties and non-parties, and custodial depositions only.



                                          _______________________________
                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE
Dated this 3rd day of October, 2019.
